1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12    JOHNNIE DARNELL COX,                           Case No. 2:19-cv-07702-PA (SHK)

13                                      Plaintiff,
                                                     ORDER ACCEPTING FINDINGS
14                           v.                      AND RECOMMENDATION OF
                                                     UNITED STATES MAGISTRATE
15    LOS ANGELES COUNTY, et al.,                    JUDGE
16                                     Defednant.
17
18             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   relevant records on file, and the Report and Recommendation of the United States
20   Magistrate Judge. No objections have been filed. The Court accepts the findings
21   and recommendation of the Magistrate Judge.
22             IT IS ORDERED that all federal causes of action against the
23   County, Superior Court, and individual Defendants in their official and individual
24   capacities, are dismissed with prejudice; and
25   . . . .
26   . . . .
27   . . . .
28   . . . .
 1         IT IS ORDERED that the Court declines to exercise supplemental
 2   jurisdiction on all of Plaintiff’s state law claims against the County, Superior Court
 3   and individual Defendants and the claims are dismissed without prejudice.
 4
 5   Dated: November 12, 2019
 6                                           HONORABLE PERCY ANDERSON
                                             United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2
